Case 1:21-cv-22171-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                CASE NO:

  CHARLES ORLANDO,

           Plaintiff,

           v.

  ARCHER WESTERN
  CONSTRUCTION, LLC,
  a Foreign Limited Liability Company,

        Defendant.
  ______________________________/

                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

           Plaintiff, CHARLES ORLANDO (“ORLANDO” or “Plaintiff”), pursuant to 29 U.S.C. §

  216(b)        files   the   following   Complaint   against   Defendant,   ARCHER       WESTERN

  CONSTRUCTION, LLC (“ARCHER WESTERN” or “Defendant”), alleges as follows:

                                            INTRODUCTION

     1. Defendant unlawfully deprived Plaintiff of overtime compensation during the course of his

           employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant to

           29 U.S.C. §§ 201-216, to recover all overtime wages that Defendant refused to pay Plaintiff

           during his employment.

                                                PARTIES

     2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

           the age of 18 years, and otherwise sui juris.

     3. During all times material hereto, Defendant, ARCHER WESTERN, was a Foreign limited

           liability company headquartered at 929 West Adams Street, Chicago, Illinois 60607.
Case 1:21-cv-22171-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 6




     4. During all times material hereto, Defendant, ARCHER WESTERN transacted business,

        within Miami, Florida, within the jurisdiction of this Honorable Court.

     5. During all times material hereto, Plaintiff worked for Defendant, ARCHER WESTERN,

        at its Miami location at 3201 NW 24th Street Road, Miami, Florida 33142.

     6. Defendant, ARCHER WESTERN, was Plaintiff’s employer, as defined by 29 U.S.C. §

        203(d), during all times pertinent to the allegations herein.

                                   JURISDICTION AND VENUE

     7. All acts and omissions giving rise to this dispute took place within Miami-Dade County,

        Florida, which falls within the jurisdiction of this Honorable Court.

     8. Defendant, ARCHER WESTERN, regularly transacts business in Miami-Dade County,

        Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

        to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

     9. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

        and 28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

     10. Defendant, ARCHER WESTERN, is an open-shop contractor company that provides

        construction and building services throughout the southern and western regions of the

        United States.

                                         FLSA COVERAGE

     11. Defendant, ARCHER WESTERN, is covered under the FLSA through enterprise

        coverage, as ARCHER WESTERN was engaged in interstate commerce during Plaintiff’s

        employment period. More specifically, ARCHER WESTERN’s business and Plaintiff’s

        work for ARCHER WESTERN affected interstate commerce because the goods and




                                                  2
Case 1:21-cv-22171-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 6




        materials Plaintiff and other employees used and/or handled on a constant and/or

        continuous basis moved through interstate commerce prior or subsequent to Plaintiff’s use

        of the same. Accordingly, Defendant, ARCHER WESTERN was engaged in interstate

        commerce pursuant to 29 U.S.C. § 203(s)(1)(A).

     12. During his employment with Defendant, Plaintiff and multiple other employees handled

        and worked with various goods and/or materials that moved through interstate commerce,

        including, but not limited to the following: cell phones, telephones, cranes, construction

        gear, pens, pencils, paper, cement, wood, steel, ladders, hammers, saws, utility knives,

        measuring tapes, concrete, roofing, plywood, pickups, etc.

     13. Defendant, ARCHER WESTERN, regularly employed two (2) or more employees for the

        relevant time period, and these employees handled goods or materials similar to those

        goods and materials handled by Plaintiff, thus making Defendant, ARCHER WESTERN,

        an enterprise covered by the FLSA.

     14. Upon information and belief, Defendant, ARCHER WESTERN, grossed or did business

        in excess of $500,000.00 during the years 2018, 2019, 2020, and is expected to gross in

        excess of $500,000.00 in 2021.

     15. During his employment, Plaintiff was a non-exempt employee of Defendant, ARCHER

        WESTERN, within the meaning of the FLSA.

     16. During his employment, Plaintiff (i) did not have supervisory authority over any

        individuals; (ii) did not make any decisions of importance on behalf of ARCHER

        WESTERN; and (iii) was not required to possess any advanced training, skill, or prolonged

        education in order to perform any of his primary duties and responsibilities.

                            PLAINTIFF’S WORK FOR DEFENDANT




                                                 3
Case 1:21-cv-22171-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 6




     17. Plaintiff began working for Defendant in or about May 2020 as a crane operator, and

        continued to do so until on or about April 14, 2021.

     18. During the time period pertinent to this Complaint, Defendant retained the power to hire,

        fire, discipline, and control company pay practices as they related to Plaintiff.

     19. During the time period pertinent to this Complaint, Plaintiff performed non-exempt labor

        including inspecting and operating construction machinery.

     20. During the time period pertinent to this Complaint, Plaintiff was an hourly employee. He

        was paid at a regular hourly rate of $36.00, and an overtime rate of $54.00 throughout his

        employment period.

     21. Plaintiff worked in excess of forty (40) hours per week in one or more of his workweeks

        while employed by Defendant.

     22. From September through December 2020 of Plaintiff’s employment period, Plaintiff

        regularly worked in excess of forty (40) hours per week.

     23. From September through December 2020 of Plaintiff’s employment period, Defendant

        regularly deducted thirty (30) minutes per day from Plaintiff’s pay checks, regardless of

        the number of hours of work Plaintiff performed during those weeks.

     24. As a result, from September through December 2020 of Plaintiff’s employment period,

        Plaintiff was not paid his full overtime wages.

     25. Therefore, Defendant failed to pay time-and-one-half Plaintiff’s regular hourly rate for all

        hours worked in excess of forty (40) per week during that time period.

        COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

     26. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 25 as though set forth fully

        herein.




                                                  4
Case 1:21-cv-22171-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 6




     27. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

        § 216(b).

     28. Plaintiff performed work for Defendant during his employment for which he should have

        received time-and-one-half his regular hourly rate for hours worked in excess of forty (40)

        in one or more work weeks.

     29. To date, Defendant has not properly paid Plaintiff all of his overtime wages as required by

        the FLSA.

     30. Plaintiff claims the time-and-one-half rate for each hour worked in excess of forty (40) per

        week for which he was not properly compensated.

     31. Defendant willfully and intentionally refused to pay Plaintiff’s proper overtime wages as

        required by the FLSA, as Defendant knew of the overtime requirements of the FLSA, or

        otherwise recklessly failed to investigate whether Defendant’s payroll practices were in

        accordance with the FLSA during Plaintiff’s employment.

     32. Accordingly, the statute of limitations in this action should be three (3) years as opposed

        to two (2) years.

     33. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

     34. As a result of Defendant’s failure and refusal to remedy its violations of the FLSA, Plaintiff

        is entitled to recover unliquidated damages, liquidated damages, court costs, and

        reasonable attorney’s fees.

        WHEREFORE, Plaintiff, CHARLES ORLANDO respectfully requests that this Honorable

  Court enter judgment in his favor and against Defendant, ARCHER WESTERN

  CONSTRUCTION, LLC (“ARCHER WESTERN” or “Defendant”), and award Plaintiff: (a)




                                                   5
Case 1:21-cv-22171-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 6




  unliquidated damages to be paid by Defendant, (b) liquidated damages to be paid by Defendant,

  (c) reasonable attorney’s fees and costs to be paid by Defendant, and any and all such further relief

  as may be deemed just and reasonable under the circumstances.

                                   DEMAND FOR JURY TRIAL

            Plaintiff, CHARLES ORLANDO, requests and demands a trial by jury on all appropriate

  claims.

            Dated this 11th day of June 2021.

                                                        Respectfully Submitted,

                                                        USA EMPLOYMENT LAWYERS-
                                                        JORDAN RICHARDS, PLLC
                                                        805 East Broward Blvd. Suite 301
                                                        Fort Lauderdale, Florida 33301
                                                        Tel: (954) 871-0050
                                                        Counsel for Plaintiff, Charles Orlando

                                                        By: /s/ Jordan Richards
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372
                                                        MELISSA SCOTT, ESQUIRE
                                                        Florida Bar No. 1010123
                                                        Jordan@jordanrichardspllc.com
                                                        Melissa@jordanrichardspllc.com
                                                        Jake@jordanrichardspllc.com



                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on June 11,

  2021.

                                                                By: /s/ Jordan Richards
                                                                JORDAN RICHARDS, ESQUIRE
                                                                Florida Bar No. 108372
                                           SERVICE LIST:




                                                   6
